
	

114 HR 3315 IH: Waterway Safety Improvement Act of 2015
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3315
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Mr. Babin (for himself, Mr. Gene Green of Texas, and Mr. Poe of Texas) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend the Water Resources Development Act of 1986 with respect to the maximum cost of projects,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Waterway Safety Improvement Act of 2015. 2.Sense of CongressIt is the sense of Congress that modifications to deep-draft, high-commercial-use channels, including bends and entrances, are sometimes necessary to ensure safety of navigation and efficient operations.
 3.Maximum cost of projectsSection 902 of the Water Resources Development Act of 1986 (33 U.S.C. 2280) is amended by adding at the end the following:
			
 (c)Certain channelsThe Secretary may make modifications to deep-draft, high-commercial-use channels, including bends and entrances, necessary to ensure safe navigation and efficient operations with respect to those channels without regard to any other provision of this section..
		
